Citation Nr: 1602177	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision as to hearing loss and a June 2008 rating decision as to tinnitus by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board recognizes that an April 2015 rating decision as to hearing loss was also timely appealed.  However, an earlier appeal of the June 2007 rating decision was timely perfected by an April 2008 VA Form 9, but not transferred to the Board.  Therefore, the June 2007 rating decision is still on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating assignable for tinnitus, and does not warrant referral for consideration of an extraschedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Veteran's service treatment records and post-service VA and some private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  The Board recognizes that additional private treatment records exist but have not been obtained.  However, in this case, the Veteran's claim is denied as a matter of law, and remanding to obtain additional treatment records is unnecessary, as it would not result in a benefit flowing to the Veteran and would only serve to delay adjudication.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

The record does not reflect that the VA audiological examinations conducted throughout the period on appeal are inadequate for purposes of determining entitlement to an increased rating for tinnitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or took the Veteran's history, conducted an examination of the Veteran, and discussed the functional impairment resulting from the Veteran's disability.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A VA audio examination was conducted in April 2008.  The Veteran reported constant tinnitus in the right ear that does not much bother the Veteran or interfere with his daily function or sleep.  In the October 2008 claim, the Veteran asserted that his tinnitus had increased in severity, was occurring more frequently, and caused dizziness and pain, as well as trouble sleeping and difficulty communicating with others.  The Veteran's February 2009 notice of disagreement stated that his tinnitus caused increased pain, discomfort, and a ringing sound leading to dizziness.  In a March 2009 lay statement, the Veteran's wife asserted that the Veteran's tinnitus caused him to lose his balance, and discussed his difficulty hearing.  The Veteran's May 2009 Form 9 appeal asserted that the Veteran's tinnitus affected his everyday existence, and that he should have been service connected years before.  In an August 2013 VA examination, he reported intermittent tinnitus in his right ear that made it difficult for him to concentrate.  In the April 2015 VA examination, the Veteran described the functional impact of his tinnitus as being distracting.  

The Veteran is currently assigned a 10 percent rating for tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The 10 percent rating is the maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, DC 6260.  A single rating is warranted for tinnitus regardless of whether it is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2).  Because the Veteran is already receiving the maximum schedular rating for tinnitus, it is not possible to increase his rating.  The amount of time the Veteran has experienced his disability prior to being service-connected does not affect the rating assigned.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for tinnitus is inadequate.  A ringing sound and the distraction and discomfort caused by such ringing are contemplated by the rating schedule.  See 38 C.F.R. § 4.97, DC 6260, Note (2).  The Veteran and his wife have also asserted that his tinnitus causes dizziness, pain, and difficulty with balance.  The record does not reflect that the Veteran and his wife have the medical training to be competent to determine the etiology of these symptoms, and the VA examinations of record have not related these symptoms to the Veteran's tinnitus.  A claim for dizziness or vertigo as secondary to tinnitus was developed and denied in an April 2015 rating decision, which has not been appealed.  Therefore, the record does not contain competent evidence relating pain, dizziness, and difficulty with balance to tinnitus.  As the diagnostic criteria adequately describe the severity and symptomatology competently related to the Veteran's tinnitus, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization, which at any rate are not present.  Therefore, no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended that his tinnitus prevents him from obtaining or retaining substantially gainful employment.  Therefore, the issue of a TDIU due to tinnitus has not been raised.    


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

A September 2014 one-page note from private treatment provider L. Health asserts that the Veteran has severe mid high-frequency sensorineural hearing loss in the right ear with discrimination in the 80s, but does not provide the exact results of the testing.  It is possible for speech discrimination scores of 82 and lower in the right ear to affect the rating assigned.  Therefore, upon remand the AOJ should attempt to obtain records from L. Health from September 22, 2008 to the present.  

The claims folder should also be updated to include VA treatment records compiled since August 17, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the VA Boston Healthcare System and all associated outpatient clinics, including the Jamaica Plain Campus, dated from August 17, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any necessary authorization, request records of the Veteran's treatment at L. Health, which provided a one-page October 2014 note, from September 22, 2008 to the present.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


